Vivien Dulany Murphy v. Commissioner.Murphy v. CommissionerDocket No. 7148.United States Tax Court1946 Tax Ct. Memo LEXIS 300; 5 T.C.M. (CCH) 1; T.C.M. (RIA) 46006; January 3, 1946*300  Benjamin Grund, C.P.A., for the petitioner. Scott A. Dahlquist, Esq., for the respondent.  MURDOCKMemorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency of $1,560.41 in income tax for 1941. The facts have been stipulated. The only issue is whether the petitioner received a taxable dividend from Louisiana Central Lumber Company when it distributed assets in kind. The Company had no earnings or profits accumulated after February 28, 1913 at the time of the distribution unless it realized a profit from this very distribution. The Commissioner concedes that the case is ruled by  , affirmed  , and similar cases, and by  . We hold for the petitioner upon authority of those cases. Decision will be entered under Rule 50.